Citation Nr: 0329980	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-14 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1992.  The veteran did not serve overseas.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in July 2001, wherein, among other claims, entitlement 
to service connection for PTSD was denied.  The veteran 
perfected an appeal only with respect to the issue of service 
connection for PTSD.         
FINDING OF FACT

There is no evidence linking PTSD or any other diagnosed 
psychological disorder or disability to service. 


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  There is no issue in this case 
as to providing an appropriate application form, or as to the 
completeness of the application.  By a letter dated in May 
2001, the veteran was advised of what is needed to establish 
entitlement to the benefits sought, what had been done with 
his claim to date, what additional evidence is still needed, 
where and when to send additional evidence, and who to 
contact if he has any questions or needs assistance.  It 
explained the VA's duty to assist him under the VCAA, and 
advised him of what the RO would to do to help him 
substantiate the claim if he so desired.  It further advised 
him that the ultimate responsibility to substantiate the 
claim is his.  Further, later, in July 2002, the RO set forth 
VA regulations implementing the VCAA in the Statement of the 
Case issued in connection with this appeal.  The Board 
accordingly finds that VA has fulfilled its duty-to-notify 
obligations consistent with the VCAA and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  This duty has been satisfied.  
In particular, it is noted that records of any and all 
treatment cited by the veteran have been sought and obtained 
by the RO, including service medical records and treatment 
records from private medical facilities (Willow Wood 
Healthcare, Inc. (WWH) and Southwest Mississippi Mental 
Health Complex (SMMHC)).  There is no relevant evidence that 
has not been associated with the claims folder.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).   

II.  Service Connection for PTSD

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when that 
disability is manifested to a compensable degree within a 
year after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309 (2003).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).

In addition, there are regulations that are specific to 
claims seeking service connection for PTSD.  Under 38 C.F.R. 
§ 3.304(f) (2003), service connection for PTSD requires a 
medical diagnosis of that disorder, a link between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  38 C.F.R. § 3.304(f)(1).  

The veteran in this case maintains that he has suffered, and 
still suffers from, among other things, loss of sleep, 
depression, extreme mood swings, weight fluctuations, 
uncontrollable anger, hallucinations, the "shakes," dreams 
about being killed by artillery shells, unexplainable crying, 
inability to control his emotions, and thoughts of suicide.  
See veteran's claim form received in November 2000; 
statements received in March 2001, December 2001, March 2002, 
and April 2002; veteran's responses in VA's "PTSD 
Questionnaire" form, dated in July 2002; and VA Form 9, 
dated in September 2002.  In the PTSD Questionnaire, he 
stated that he suffered from many of the episodes described 
above between late 1989 and 1992 while stationed in Colorado.  
The record indicates that the veteran did not serve overseas 
at any time during the period of active duty, and that he was 
stationed at Fort Carson, Colorado at the time of separation.  
See Form DD-214.

The Board has reviewed the veteran's service medical records.  
The enlistment physical examination report dated in January 
1989 indicates that the veteran was "normal" for any 
psychiatric problems, including "personality deviation."  
The veteran himself denied in a "Report of Medical History" 
dated in January 1989 that he had or has had experienced 
"[f]requent trouble sleeping," "[d]epression or excessive 
worry," "[l]oss of memory or amnesia," and "[n]ervous 
trouble of any sort."  A physical examination report dated 
in March 1991 also fails to note any complaint of, or 
treatment for, PTSD or any symptoms later determined to be 
linked to PTSD - in fact, a clinical evaluation at that time 
noted that the veteran was "normal" for psychiatric 
problems.  As for a separation examination, the veteran 
signed a statement in August 1992 indicating his desire not 
to have such an examination performed.  

The Board also has reviewed all post-service evidence in the 
record.  At SMMHC, the veteran provided a history of physical 
abuse during childhood by his alcoholic father, and 
reportedly had trouble functioning at work, handling stress, 
and dealing with interpersonal problems.  See SMMHC intake 
report and summary dated in early July 1994.  The SMMHC 
intake summary also provides that the veteran reported having 
been in combat overseas, for Operation Desert Storm.  At that 
time, the SMMHC diagnosed the veteran with "delayed onset 
[PTSD]."  SMMHC saw the veteran again later in July 1994, at 
which time the veteran reported having had "flash backs of 
seeing dead bodies" and "working in artillery" while in 
combat for Operation Desert Storm.  The SMMHC report further 
noted a "very chaotic and broken" family, heavy alcohol use 
in the past, and a bulimic sister, in addition to childhood 
abuse.  The veteran was found not to be "acutely psychotic, 
suicidal or homicidal" at that time.   

As noted above, the veteran never served overseas.  He was 
never in combat.  Accordingly, SMMHC's 1994 diagnosis of 
"delayed onset PTSD" was based at least in part upon a 
false accounting of the veteran's history - that the veteran 
served in combat overseas during the Gulf War.  Thus, while 
there is a diagnosis of PTSD in this case, the diagnosis, 
based upon false information provided by the veteran, is not 
dispositive on the issue of service connection.  

The record indicates that the veteran also was treated at WWH 
from July 2000 to March 2001.  The veteran was not diagnosed 
with PTSD at WWH.  Rather, he was determined to have 
"dysthymic disorder versus adjustment disorder with 
depressed and anxious mood."  See report dated in July 2000.  
Nothing in the records of WWH indicates that the veteran even 
reported any incident, trauma, or stressor from his years in 
service.   

The record further indicates that the veteran recently was 
seen at a VA medical facility in Jackson, Mississippi.  A VA 
examination report dated in mid-May 2001 provides that the 
veteran was noted to have dysthymic disorder and major 
depressive disorder, recurrent, with atypical features.  It 
further provides that the veteran "suffers from double 
depression - recurrent episodes of major depression 
superimposed on a long-standing dysthymia."  It also states 
that an additional diagnosis could be "[i]ntermittent 
explosive disorder," but that the veteran is "considered to 
be competent to manage his own financial affairs."  This 
report provides a history given by the veteran, which 
includes a denial of involvement in the Gulf War.  This 
contradicts his statements elsewhere (as discussed above) 
that he had served in combat.  The history also notes that 
the veteran reported having engaged in violent behavior 
"since he was in service."            

Later, from September 2001 to March 2002, the veteran was 
treated at the Jackson, Mississippi, VA facility.  A December 
2001 VA psychiatric consultation report notes an impression 
of "longstanding history of depression, auditory 
hallucinations, insomnia and mood swings," and a diagnosis 
of "[p]sychosis, NOS" (psychosis, not otherwise specified).                        
    
The United States Court of Appeals for Veterans Claims 
(Court) has held that service connection cannot be granted 
for a disorder that is not currently manifested.  In 
particular, the Court has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where [in-service] incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (emphasis in original).  Thus, here, the Board must 
find evidence of current manifestation of PTSD for the 
purposes of finding service connection.  

In this case, in-service evidence is negative of a diagnosis 
of PTSD, or any complaints of, or treatment for, symptoms 
later attributed to PTSD.  As for post-service evidence, 
reports from WWH and the Jackson VA facility indicates that 
the veteran's symptoms are consistent with dysthymic 
disorder, depressive disorder, and "anxious mood," not 
PTSD.  None of the records from WWH or the VA facility 
attributes any diagnosed psychological disorder or condition 
to service.  

Moreover, while there is a diagnosis (by SMMHC) of delayed 
onset PTSD in this case, the Board cannot accept it as 
dispositive because it appears to have been based at least in 
part on the veteran's accounting - contradicted by objective 
evidence in the record - that he served in combat.  Without 
the false accounting, nothing else in the records of SMMHC 
links service to PTSD or any other psychological disorder.  
The Board must accordingly conclude that the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD. 


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



